354 F.2d 238
James D. McTAGGART, as Trustee of the Estate of Hershell Lee Wallace, bankrupt, Appellant,v.H. Douglas WALLACE, Appellee.
No. 19980.
United States Court of Appeals Ninth Circuit.
December 13, 1965.

Appeal from the United States District Court for the District of Idaho, Southern Division; Ray McNichols, Judge.
James D. McTaggart, Boise, Idaho, for appellant.
H. Douglas Wallace, Boise, Idaho, in pro. per.
Before MADDEN, Judge of the Court of Claims, and HAMLEY and DUNIWAY, Circuit Judges.
PER CURIAM.


1
The memorandum opinion of the district court discusses each of the issues raised by appellant. We agree with the district court's disposition of those issues, none of which has precedent value, and therefore


2
Affirm.